             Case 8:20-bk-10143-TA                  Doc 438 Filed 04/22/21 Entered 04/22/21 08:58:46                                      Desc
                                                     Main Document    Page 1 of 21



    Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &     FOR COURT USE ONLY
    Email Address


    Robert J. Pfister (State Bar No. 241370)
    Samuel M. Kidder (State Bar No. 284015)
    KTBS LAW LLP
    1801 Century Park East, 26th Floor
    Los Angeles, California 90067
    Tel:    (310) 407-4000
    Fax:    (310) 407-9090
    Email: rpfister@ktbslaw.com
            skidder@ktbslaw.com



         Individual appearing without an attorney
         Attorney for: Placentia Development Company, LLC

                                             UNITED STATES BANKRUPTCY COURT
                                     CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

    In re:                                                                     CASE NO.: 8:20-bk-10143-TA
                                                                               CHAPTER: 11
    Bridgemark Corporation,


                                                                               NOTICE OF LODGMENT OF ORDER IN
                                                                               BANKRUPTCY CASE RE: (title of motion1):
                                                                               Motion Pursuant to 11 U.S.C. §§ 105(a), 363(b), and 365
                                                                               and Fed. R. Bankr. P. 9019 for Entry of Order [Etc.]
                                                                Debtor(s)


PLEASE TAKE NOTE that the order titled Order (I) Approving Settlement Agreement Between the Debtor, Robert J. Hall,
and Placentia Development Company and Related Agreements, (II) Approving Sale of Substantially All Assets of the
Debtor Free and Clear of Liens, (III) Approving Assumption and/or Assignment of Certain Executory Contracts and
Unexpired Leases, (IV) Modifying Order Authorizing Employment of Numeric Solutions LLC, and (V) Granting Related
Relief
was lodged on (date) April 22, 2021 and is attached. This order relates to the motion which is docket number 392.

PLEASE TAKE FURTHER NOTE that the attached order is identical to the proposed order that was filed with the
motion and served on all parties, modified only to conform to the revised proposed order that was filed on March
24, 2021 and served on all parties. See Docket No. 406 at Exhibit A.

PLEASE TAKE FURTHER NOTE that Bridgemark Corporation has raised a question as to whether the proposed
order should be modified. Bridgemark’s concerns (together with Placentia Development Company, LLC’s reply
thereto) are set out in the concurrently-filed Joint Submission Comprising Statement of Bridgemark Corporation
Regarding Proposed Order and Response of Placentia Development Company, LLC Thereto.




1
    Please abbreviate if title cannot fit into text field.

              This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                       Page 1                         F 9021-1.2.BK.NOTICE.LODGMENT
Case 8:20-bk-10143-TA           Doc 438 Filed 04/22/21 Entered 04/22/21 08:58:46                             Desc
                                 Main Document    Page 2 of 21



  1 Robert J. Pfister (CA Bar No. 241370)
    KTBS LAW LLP
  2 1801 Century Park East, 26th Floor
    Los Angeles, CA 90067
  3 Telephone:      (310) 407-4000
    Facsimile:      (310) 407-9090
  4 E-mail:         rpfister@ktbslaw.com

  5 Counsel for Placentia Development Company, LLC

  6

  7                                UNITED STATES BANKRUPTCY COURT

  8                                 CENTRAL DISTRICT OF CALIFORNIA

  9                                             SANTA ANA DIVISION

 10 In re                                                         Case No. 8:20-bk-10143-TA
 11 BRIDGEMARK CORPORATION,1                                      Chapter 11
 12                                      Debtor.                  ORDER (I) APPROVING SETTLEMENT
                                                                  AGREEMENT BETWEEN THE DEBTOR,
 13                                                               ROBERT J. HALL, AND PLACENTIA
                                                                  DEVELOPMENT COMPANY AND
 14                                                               RELATED AGREEMENTS,
                                                                  (II) APPROVING SALE OF
 15                                                               SUBSTANTIALLY ALL ASSETS OF THE
                                                                  DEBTOR FREE AND CLEAR OF LIENS,
 16                                                               (III) APPROVING ASSUMPTION
                                                                  AND/OR ASSIGNMENT OF CERTAIN
 17                                                               EXECUTORY CONTRACTS AND
                                                                  UNEXPIRED LEASES, (IV) MODIFYING
 18                                                               ORDER AUTHORIZING EMPLOYMENT
                                                                  OF NUMERIC SOLUTIONS LLC, AND
 19                                                               (V) GRANTING RELATED RELIEF
 20

 21          This matter having come before the Court on the Motion Pursuant to 11 U.S.C.
 22 §§ 105(a), 363(b), and 365 and Fed. R. Bankr. P. 9019 for Entry of Order (I) Approving

 23 Settlement Agreement Between the Debtor, Robert J. Hall, and Placentia Development

 24 Company and Related Agreements, (II) Approving Sale of Substantially All Assets of the

 25 Debtor Free and Clear of Liens, (III) Approving Assumption and/or Assignment of Certain

 26 Executory Contracts and Unexpired Leases, (IV) Modifying Order Authorizing

 27
      1
 28       The Debtor’s last four digits of its taxpayer identification number are (1669), and its headquarters and
          service are 17671 Irvine Boulevard, Suite 217, Tustin, California 92780.
Case 8:20-bk-10143-TA           Doc 438 Filed 04/22/21 Entered 04/22/21 08:58:46                             Desc
                                 Main Document    Page 3 of 21



  1 Employment of Numeric Solutions LLC, and (V) Granting Related Relief (the “Motion”);

  2 and the Court having read and considered the Motion, and being fully advised of the

  3 premises, for good cause shown,

  4          IT IS HEREBY ORDERED that the Court makes the following findings of fact and

  5 conclusions of law:2

  6          1.       On January 14, 2020 (the “Petition Date”), Bridgemark Corporation

  7 (“Bridgemark”) filed a voluntary petition for relief under chapter 11 of the Bankruptcy

  8 Code, commencing the above-captioned case (the “Bankruptcy Case”). Bridgemark has

  9 continued to operate its business and manage its affairs as debtor-in-possession pursuant to

 10 Sections 1107(a) and 1108 of the Bankruptcy Code.

 11          2.       Bridgemark’s primary assets are certain oil and gas leases and related

 12 agreements and rights pursuant to which Bridgemark operates wells in Placentia,

 13 California and Anaheim, California. Bridgemark also has certain non-operating interests

 14 in wells in Mobile, Alabama; Fullerton, California; and Nueces County, Texas, as well as

 15 certain other assets, including through Bridgemark’s two non-debtor subsidiaries, Gregson

 16 Energy Group, LLC (“Gregson”) and Bridgemark Texas, LLC (“Bridgemark Texas,” and

 17 together with Gregson, the “Non-Debtor Subsidiaries”).

 18          3.       Of the wells that Bridgemark operates in Placentia, California, a portion are
 19 situated on land (the “PDC Parcel”) owned by Placentia Development Company, LLC

 20 (“PDC”), on which PDC intends to build residential homes. Bridgemark also owns and

 21 operates an oil tank farm on a portion of real property within the PDC Parcel (the

 22 “Remainder Tract,” as more specifically defined in the Transaction Agreement).

 23          4.       On December 31, 2019, a judgment (as subsequently amended, the “PDC
 24 Judgment”) was entered in favor of PDC and against Bridgemark. The PDC Judgment was

 25
      2
          The findings and conclusions set forth herein constitute this Court’s findings of fact and conclusions of
 26       law pursuant to Federal Rule of Civil Procedure 52, made applicable to these proceedings pursuant to
          Rules 7052 and 9014 of the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”). To the
 27       extent that any of the following findings of fact constitute conclusions of law, they are adopted as such.
          To the extent that any of the following conclusions of law constitute findings of fact, they are adopted as
 28       such.



                                                                2
Case 8:20-bk-10143-TA       Doc 438 Filed 04/22/21 Entered 04/22/21 08:58:46                Desc
                             Main Document    Page 4 of 21



  1 originally in the principal amount of approximately $42 million, and was subsequently

  2 amended in post-judgment proceedings such that it is now in the principal amount of

  3 approximately $38 million. An appeal of the PDC Judgment (the “Appeal”) is pending but

  4 stayed.

  5           5.    Broadly speaking, and without rehashing the details of the multi-year

  6 proceedings that culminated in the PDC Judgment or the parties’ claims and contentions

  7 related thereto, the PDC Judgment arose out of Bridgemark’s failure to plug and abandon

  8 oil wells on the PDC Parcel, as the state court determined that Bridgemark was legally

  9 obligated to do, such that PDC could develop the residential homes on the PDC Parcel.

 10           6.    Pursuant to that certain Stipulation Between Bridgemark Corporation and

 11 Placentia Development Company, LLC Regarding (I) Use of Cash Collateral Pursuant to

 12 11 U.S.C. § 363; and (II) Grant of Adequate Protection Pursuant to 11 U.S.C. § 361, 362,

 13 and 363 [Docket No. 140] and the order approving same [Docket No. 155], funds subject

 14 to PDC’s liens have been deposited in a restricted debtor-in-possession account at East

 15 West Bank (the “Customer DIP Account”). There is no dispute that PDC holds valid,

 16 perfected, first-position liens on the funds in the Customer DIP Account, although

 17 Bridgemark’s Adversary Proceeding alleges that the liens are avoidable (an allegation PDC

 18 denies).

 19           7.    On April 14, 2020, the Court entered the Order Approving Application of
 20 Debtor and Debtor in Possession to Employ Numeric Solutions LLC as Expert Valuation

 21 Consultant and John Harris as Expert Witness Effective as of February 24, 2020 [Docket

 22 No. 162] (the “Numeric Solutions Employment Order”), pursuant to which the Court

 23 authorized Bridgemark to employ and retain John Harris and Numeric Solutions LLC

 24 (“Numeric Solutions”) as estate professionals.

 25           8.    On April 15, 2020, PDC, Bridgemark, and Robert J. Hall (“Hall”) executed
 26 that certain Term Sheet (the “Term Sheet”), as clarified by the correspondence dated

 27 August 10, 2020, pursuant to which they agreed to compromise and resolve all disputes

 28 between them on the terms set out therein, with the proviso that definitive documentation


                                                     3
Case 8:20-bk-10143-TA       Doc 438 Filed 04/22/21 Entered 04/22/21 08:58:46               Desc
                             Main Document    Page 5 of 21



  1 (the “Definitive Documentation”) would thereafter be executed. The Term Sheet

  2 contemplated that the Definitive Documentation would ultimately bind Hall and also

  3 certain related persons and entities (the “Hall-Related Parties”). Hall deposited $4.375

  4 million of his personal funds (the “Hall Cash Contribution”) into an escrow account

  5 pursuant to the Term Sheet. This Court approved Bridgemark’s entry into the Term Sheet

  6 by order dated June 26, 2020.

  7          9.     On May 13, 2020, the Court entered the Order Authorizing Debtor to

  8 Assume Certain Executory Contracts and Unexpired Leases Pursuant to Bankruptcy Code

  9 Section 365(a) [Docket No. 203] (the “Prior Assumption Order”), pursuant to which the

 10 Court authorized Bridgemark to assume, inter alia, the oil and gas leases listed on Exhibit

 11 1 thereto.

 12          10.    Bridgemark, PDC, and Hall (both individually and as agent for the Hall-
 13 Related Parties) have negotiated that certain Settlement Agreement (the “Settlement

 14 Agreement”), which – together with that certain Asset Purchase Agreement by and among

 15 Bridgemark Corporation, Gregson Energy Group, LLC, and Bridgemark Texas LLC,

 16 collectively, as Seller, and California Natural Resources Group Orange County, LLC,

 17 Realm California, LLC, and Alatex E&P LLC, collectively, as Buyer (the “Asset Purchase

 18 Agreement”), that certain Transaction Agreement (the “Transaction Agreement”), and that

 19 certain Surface Use and Cooperation Agreement (the “Surface Use Agreement,” and

 20 together with the Settlement Agreement, the Asset Purchase Agreement, and the

 21 Transaction Agreements, the “Agreements”) – collectively constitute the Definitive

 22 Documentation contemplated by the Term Sheet. The Hall-Related Parties are specifically

 23 identified in Exhibit A to the Settlement Agreement.

 24          11.    California Natural Resources Group, LLC (“CalNRG OC”), a third-party
 25 buyer, is a party to the Asset Purchase Agreement, the Transaction Agreement, and the

 26 Surface Use Agreement. Realm California LLC (“Realm”), an affiliate of CalNRG OC, is

 27 a party to the Asset Purchase Agreement and the Surface Use Agreement. Alatex E&P

 28 LLC (“Alatex”), an affiliate of CalNRG OC and Realm, is a party to the Asset Purchase


                                                      4
Case 8:20-bk-10143-TA           Doc 438 Filed 04/22/21 Entered 04/22/21 08:58:46                           Desc
                                 Main Document    Page 6 of 21



  1 Agreement. Except where necessary for the sake of clarity, CalNRG OC, Realm, and

  2 Alatex are referred to herein collectively as “Buyer.”

  3          12.      By the Motion, Bridgemark seeks this Court’s approval of the Agreements

  4 as well as authorization and direction to proceed with the consummation of the transactions

  5 contemplated by the Agreements.

  6          13.      In broad strokes – and subject entirely to the specific terms of the actual

  7 Agreements – the transactions contemplated by the Agreements will result in essentially all

  8 of Bridgemark’s non-cash assets that are not located on the PDC Parcel being transferred

  9 to Buyer, which will also assume certain liabilities of Bridgemark (such purchase, sale,

 10 assignment, and assumption collectively, the “Sale Transaction”); PDC, in turn, will

 11 transfer the Remainder Tract to Realm, which is CalNRG OC’s affiliate; the settlement

 12 between PDC, Bridgemark, and Hall (the “Settlement”) will go into effect – all on a date

 13 (the “Closing Date”) to occur shortly following the entry of this Order. The specific

 14 allocation of the Purchased Assets among CalNRG, Realm, and Alatex is set forth in

 15 Exhibit A-10 to the Asset Purchase Agreement.

 16          14.      The Asset Purchase Agreement provides for Bridgemark to assign certain
 17 contracts and agreements (collectively, the “Assigned Contracts”) to Buyer. A complete

 18 list of the Assigned Contracts and the cure costs associated therewith is set forth in Exhibit

 19 A to the Motion.3 Certain of the Assigned Contracts (the “Prior Assumed Contracts”) were

 20 previously assumed by Bridgemark pursuant to the Prior Assumption Order, as set forth in

 21 Exhibit A to the Motion. The remainder of the Assigned Contracts (the “Remaining

 22 Contracts”) were not previously assumed. Through the Motion, Bridgemark seeks to

 23 assign the Prior Assumed Contracts and assume and assign the Remaining Contracts to

 24 Buyer.

 25

 26
      3
          Inclusion of any document or agreement on the list of Assigned Contracts shall not constitute or be
 27       deemed to be a determination or admission by Bridgemark, Buyer, PDC, or any other party that such
          document or agreement is, in fact, an executory contract or unexpired lease within the meaning of the
 28       Bankruptcy Code, all rights with respect thereto being expressly reserved.



                                                              5
Case 8:20-bk-10143-TA        Doc 438 Filed 04/22/21 Entered 04/22/21 08:58:46                  Desc
                              Main Document    Page 7 of 21



  1          15.    Following the Closing Date, Bridgemark will be left with only minimal

  2 non-cash assets – primarily the wells on the PDC Parcel. Bridgemark will immediately

  3 stop pumping from those wells. John Harris of Numeric Solutions will be appointed Chief

  4 Wind-Down Officer. Bridgemark, under the direction and control of the Chief Wind-

  5 Down Officer, will pursue confirmation of a non-impaired chapter 11 plan of liquidation

  6 that is consistent with the Plan Term Sheet attached to the Settlement Agreement. The

  7 primary purpose of the plan will be the creation of a liquidation trust tasked with plugging

  8 and abandoning the remaining wells on the PDC Parcel so that PDC can develop

  9 residential homes on the PDC Parcel.

 10          16.    Following the Closing Date, neither Hall nor any of the Hall-Related Parties

 11 shall serve as an officer or director of Bridgemark, nor shall they have any involvement in

 12 or right to participate in or manage the business or affairs of Bridgemark’s limited

 13 remaining operations. In addition, although certain Hall-Related Parties will continue to

 14 the be equityholders of Bridgemark until a chapter 11 plan of liquidation that cancels their

 15 equity interests takes effect (as provided for in the Plan Term Sheet), they are waiving their

 16 rights to receive any distributions on account of such equity (subject to Paragraph 5(c) of

 17 the Settlement Agreement) or to vote, manage, or otherwise exercise direct or indirect

 18 control with respect to Bridgemark on account of such equity, and thus will have no legal

 19 or practical control over Bridgemark such that it would not be lawful or appropriate for

 20 Hall or any Hall-Related Parties to have or incur any legal liability on account of such

 21 post-Closing-Date equity ownership.

 22          17.    The Court has subject matter jurisdiction over the Bankruptcy Case and

 23 authority to hear and determine the Motion. The Motion was timely served on the parties

 24 listed on the Proof of Service filed with respect to the Motion – which include all

 25 potentially affected landowners, royalty holders, regulators, contract counterparties,

 26 lienholders, and other parties in interest – and appropriate notice and opportunity to be

 27 heard regarding the relief requested has been provided.

 28


                                                       6
Case 8:20-bk-10143-TA        Doc 438 Filed 04/22/21 Entered 04/22/21 08:58:46                 Desc
                              Main Document    Page 8 of 21



  1          18.     The Agreements for which approval is sought and the Sale Transaction and

  2 Settlement contemplated thereby are all fair, reasonable, and in the best interests of

  3 Bridgemark and its estate, creditors, and all parties in interest. No creditor, royalty holder,

  4 or other party in interest shall have any claim for damages arising from the Sale

  5 Transaction or the transactions contemplated in the Plan Term Sheet, including, without

  6 limitation, the plugging and abandonment contemplated thereby.

  7          19.     Bridgemark has demonstrated sound business reasons for the Agreements

  8 for which approval is sought and the Sale Transaction and Settlement contemplated

  9 thereby, all of which are the product of extensive arms’-length, good-faith negotiations and

 10 are not tainted by fraud or collusion. All terms of the Sale Transaction and Settlement, as

 11 well as the genesis and background of the arrangements, have been appropriately disclosed

 12 to the Court and all parties in interest.

 13          20.     CalNRG OC, Realm, Alatex, and PDC are acquiring the assets they are

 14 acquiring in good faith and qualify as good-faith purchasers within the meaning of Section

 15 363(m) of the Bankruptcy Code. CalNRG OC, Realm, and Alatex are not related to

 16 Bridgemark or PDC, and all material terms of the arrangements have been disclosed.

 17 Accordingly, the Agreements may not be avoided and no party shall be entitled to damages

 18 or other recovery pursuant to section 363(n) of the Bankruptcy Code.

 19          21.     The Agreements and the Sale Transaction and Settlement contemplated

 20 thereby constitute the highest and best offer for the assets being acquired, and will provide

 21 a greater recovery for the estate than would be provided by any other available alternative.

 22 Bridgemark’s determination that the Agreements and the Sale Transaction and Settlement

 23 contemplated thereby constitute the highest and best offer for the assets being acquired

 24 constitutes a valid and sound exercise of Bridgemark’s business judgment. The

 25 consideration to be provided is fair and adequate, and constitutes reasonably equivalent

 26 value and fair consideration under the Bankruptcy Code and under other applicable law.

 27          22.     No party to the Agreements has entered into the Agreements, or proposes

 28 consummating the Sale Transaction and Settlement contemplated thereby, for the purpose


                                                       7
Case 8:20-bk-10143-TA        Doc 438 Filed 04/22/21 Entered 04/22/21 08:58:46                 Desc
                              Main Document    Page 9 of 21



  1 of hindering, delaying, or defrauding any present or future creditor. Nor is any party to the

  2 Agreements a continuation or successor to Bridgemark or its estate. None of the

  3 transactions contemplated by the Agreements amount to a consolidation, merger, or de

  4 facto merger of any entity.

  5          23.     PDC, as Bridgemark’s secured creditor, has consented to the sale of the

  6 assets being sold to Buyer on the terms set forth in the Agreements. In addition, the

  7 automobile lenders, as Bridgemark’s other secured creditors, will be paid in full in cash on

  8 the Closing Date. Accordingly, the conditions for a sale free and clear of all encumbrances

  9 pursuant to Section 363(f) of the Bankruptcy Code have been satisfied.

 10          24.     Bridgemark has satisfied all conditions and requirements for assumption,

 11 assignment, and sale of the assigned contracts and leases pursuant to Section 365 of the

 12 Bankruptcy Code. The assignment of the Prior Assumed Contracts and the assumption

 13 and assignment of the Remaining Contracts is a sound exercise of Bridgemark’s business

 14 judgment.

 15          25.     The transactions contemplated by the Agreements are legal, valid, and

 16 properly authorized under all applicable provisions of the Bankruptcy Code, including,

 17 without limitation, Sections 105(a), 363(b), 363(f), 363(m), 365(a) and 365(f) and all

 18 applicable requirements of such Sections have been complied with in respect of the

 19 transaction.

 20          26.     The appointment of John Harris of Numeric Solutions as Chief Wind-Down

 21 Officer – and the modification of the Numeric Solutions Employment Order consistent

 22 therewith – is reasonable, appropriate, and in the best interest of the estate and creditors.

 23          27.     The relinquishment by Hall and all Hall-Related Parties from all officer and

 24 director positions and their exclusion from any involvement in or right to participate in or

 25 manage the business or affairs of Bridgemark’s limited remaining operations following the

 26 Closing Date is reasonable, appropriate, and in the best interest of the estate and creditors.

 27 The amendments to Bridgemark’s bylaws and the other governance changes provided for

 28


                                                        8
Case 8:20-bk-10143-TA        Doc 438 Filed 04/22/21 Entered 04/22/21 08:58:46                Desc
                              Main Document    Page 10 of 21



  1 in the Settlement Agreement are reasonable, appropriate, and in the best interest of the

  2 estate and creditors.

  3          28.     Given the relinquishment by Hall and the Hall-Related Parties of all direct

  4 or indirect control of Bridgemark pursuant to the Settlement Agreement approved hereby,

  5 the Court has jurisdiction and authority to conclude and order that neither Hall nor any

  6 Hall-Related Party shall have or incur any legal liability solely on account of post-Closing-

  7 Date equity ownership of Bridgemark. Cf. Blixseth v. Credit Suisse (In re Yellowstone

  8 Mountain Club, LLC), 961 F.3d 1074, 1081–1085 (9th Cir. 2020).

  9          29.     This Order is a final and appealable order. Notwithstanding Bankruptcy

 10 Rules 6004(h) and 6006(d), and to any extent necessary under Bankruptcy Rule 9014 and

 11 Rule 54(b) of the Federal Rules of Civil Procedure, as made applicable by Bankruptcy

 12 Rule 7054, this Court expressly finds that there is no reason to delay implementation of

 13 this Order.

 14                                         *      *       *

 15          Based on the foregoing findings of fact and conclusions of law, IT IS HEREBY

 16 ORDERED, ADJUDGED, and DECREED that:

 17          30.     The Motion is GRANTED in its entirety.

 18          31.     The Settlement Agreement, the Asset Purchase Agreement, the Transaction

 19 Agreement, and the Surface Use Agreement – including each and every term and condition

 20 in each – are approved in their entirety. The failure to identify any particular provision of

 21 the Settlement Agreement or any of the other the Agreements in this Order shall not

 22 diminish or impair the effectiveness of such provision, it being the intent of this Court that

 23 the Agreements be authorized and approved in their entirety.

 24          32.     Bridgemark is authorized and directed to perform all obligations under the

 25 Agreements to which it is a party and to take any and all actions reasonably necessary and

 26 appropriate to consummate the Agreements and to perform any and all obligations

 27 contemplated therein.

 28


                                                       9
Case 8:20-bk-10143-TA        Doc 438 Filed 04/22/21 Entered 04/22/21 08:58:46                  Desc
                              Main Document    Page 11 of 21



  1          33.     Upon the closing of the Sale Transaction, Buyer shall take title to and

  2 possession of the Purchased Assets (as defined in the Asset Purchase Agreement).

  3 Pursuant to Section 363(f), the transfer of title to the Purchased Assets shall be free and

  4 clear of any and all liens, interests, and encumbrances except for any obligations expressly

  5 assumed by Buyer.

  6          34.     Neither Buyer nor PDC is a successor and neither shall be deemed a

  7 successor to Bridgemark or its estate as a result of the consummation of the Sale

  8 Transaction or for any other reason. Buyer and PDC have given substantial consideration

  9 under the Agreements for the ultimate benefit of Bridgemark, its estate, and the holders of

 10 any encumbrances. The consideration given by Buyer and PDC is valid and valuable

 11 consideration for the releases of any potential claims of successor or transferee liability

 12 against Buyer and PDC, which releases shall be deemed to have been given in favor of

 13 Buyer and PDC by all holders of encumbrances against Bridgemark or any of the

 14 Purchased Assets. Therefore, following the closing date of the Sale Transaction, all

 15 persons and entities are forever prohibited and enjoined from taking any action against

 16 Bridgemark or its estate that would adversely affect or interfere with the ability of

 17 Bridgemark to sell and transfer the Purchased Assets to Buyer in accordance with the

 18 Agreements and this Order to the fullest extent provided by Section 363 or adversely affect

 19 or interfere with Buyer’s title to or use and enjoyment of the Purchased Assets based on or

 20 related to any such Claim or based on any actions Bridgemark may take in this chapter 11

 21 case.

 22          35.     Except as expressly set forth herein or in the Agreements, Buyer and PDC,

 23 and their respective successors and assigns shall have no liability for any claim against

 24 Bridgemark or its estate, whether known or unknown as of the closing date of the Sale

 25 Transaction, now existing or hereafter arising, whether fixed or contingent, whether

 26 derivatively, vicariously, as a transferee, successor, alter ego, or otherwise, of any kind,

 27 nature or character whatsoever, by reason of any theory of law or equity, including claims

 28 arising under, without limitation: (i) any employment or labor agreements or the


                                                       10
Case 8:20-bk-10143-TA         Doc 438 Filed 04/22/21 Entered 04/22/21 08:58:46                 Desc
                               Main Document    Page 12 of 21



  1 termination thereof relating to Bridgemark; (ii) any pension, welfare, compensation or

  2 other employee benefit plans, agreements, practices and programs, including, without

  3 limitation, any pension plan of or related to Bridgemark or any affiliate or predecessor or

  4 any current or former employee of any of the foregoing, including, without limitation, any

  5 participation or other agreements related to any of the foregoing, or the termination of any

  6 of the foregoing; (iii) Bridgemark’s business operations or the cessation thereof; (iv) any

  7 litigation involving Bridgemark; and (v) any employee, workers’ compensation,

  8 occupational disease or unemployment or temporary disability related law, including,

  9 without limitation, claims that might otherwise arise under or pursuant to: (A) the

 10 Employee Retirement Income Security Act of 1974, as amended; (B) the Fair Labor

 11 Standards Act; (C) Title VII of the Civil Rights Act of 1964; (D) the Federal Rehabilitation

 12 Act of 1973; (E) the National Labor Relations Act; (F) the Worker Adjustment and

 13 Retraining Notification Act of 1988; (G) the Age Discrimination and Employee Act of

 14 1967 and Age Discrimination in Employment Act, as amended; (H) the Americans with

 15 Disabilities Act of 1990; (I) the Consolidated Omnibus Budget Reconciliation Act of 1985;

 16 (J) the Multiemployer Pension Plan Amendments Act of 1980; (K) state and local

 17 discrimination laws; (L) state and local unemployment compensation laws or any other

 18 similar state and local laws; (M) state workers’ compensation laws; (N) any other state,

 19 local or federal employee benefit laws, regulations or rules or other state, local or federal

 20 laws, regulations or rules relating to, wages, benefits, employment, or termination of

 21 employment with Bridgemark or any predecessor; (O) any antitrust laws; (P) any product

 22 liability or similar laws, whether state or federal or otherwise; (Q) any environmental laws,

 23 rules, or regulations, including, without limitation, under the Comprehensive

 24 Environmental Response, Compensation, and Liability Act, 42 U.S.C. §§ 9601, et seq., or

 25 similar state statutes; (R) any bulk sales or similar laws; (S) any federal, state or local tax

 26 statutes, regulations or ordinances, including, without limitation, the Internal Revenue

 27 Code of 1986, as amended; and (T) any common-law doctrine of de facto merger or

 28 successor or transferee liability, successor-in-interest liability theory or any other theory of


                                                        11
Case 8:20-bk-10143-TA        Doc 438 Filed 04/22/21 Entered 04/22/21 08:58:46                  Desc
                              Main Document    Page 13 of 21



  1 or related to successor liability. For the avoidance of doubt nothing in this paragraph shall

  2 (i) restrict a party’s right to appeal this Order or (ii) release Buyer or PDC from an

  3 applicable authority’s proper exercise of police and regulatory powers.

  4          36.     Except as expressly permitted or otherwise specifically provided in the

  5 Agreements or this Order, all persons or entities holding encumbrances in all or any

  6 portion of the Purchased Assets (other than any obligations expressly assumed by Buyer)

  7 arising under or from, or in any way relating to Bridgemark, the Purchased Assets, the

  8 operation of Bridgemark’s business prior to the Closing Date or the transfer of the

  9 Purchased Assets to Buyer, are forever barred, estopped, and permanently enjoined from

 10 asserting against Buyer or PDC or their respective successors or assigns, or their property

 11 such persons’ or entities’ encumbrances in and to the Purchased Assets, or in any way

 12 asserting or pursuing any action against Buyer, Buyer’s successors or assigns, PDC, PDC’s

 13 successors or assigns, and/or the Purchased Assets based on any theory of successor or

 14 transferee liability. Effective as of the Closing Date, each creditor is authorized and

 15 directed to execute such documents and take all other actions as may be necessary to

 16 release any encumbrances on the Purchased Assets, as provided herein, that may have been

 17 recorded or may otherwise exist. If a creditor fails to cause an encumbrance to be released,

 18 Bridgemark is hereby authorized and directed, and Buyer is hereby authorized, to execute

 19 and file such statements, instruments, releases and other documents on behalf of such

 20 person or entity with respect to the Purchased Assets. The transactions authorized herein

 21 shall be of full force and effect, regardless of Bridgemark’s lack of good standing in any

 22 jurisdiction in which it is formed or authorized to transact business.

 23          37.     All persons and entities that are in possession of some or all of the

 24 Purchased Assets on the closing date of the Sale Transaction are directed to surrender

 25 possession of such Purchased Assets to Buyer at the Closing Date. The provisions of this

 26 Order authorizing the Sale Transaction by Bridgemark free and clear of encumbrances

 27 shall be self-executing, and none of Bridgemark, Buyer, PDC, or any other party shall be

 28 required to execute or file releases, termination statements, assignments, cancellations,


                                                       12
Case 8:20-bk-10143-TA         Doc 438 Filed 04/22/21 Entered 04/22/21 08:58:46                     Desc
                               Main Document    Page 14 of 21



  1 consents or other instruments to effectuate, consummate, and/or implement the provisions

  2 hereof with respect to the Sale Transaction; provided, however, that this paragraph shall

  3 not excuse such parties from performing any and all of their respective obligations under

  4 the Agreements or as otherwise set forth in this Order, requested by Buyer, or sought by

  5 PDC.

  6          38.     Without limiting the foregoing, a certified copy of this Order may be filed

  7 with the appropriate clerk or recorded to act to cancel any encumbrances on the Purchased

  8 Assets of record. This Order is binding upon all persons and entities, including, without

  9 limitation, all filing agents, filing officers, title agents, title companies, recorders of

 10 mortgages, recorders of deeds, registrars of deeds, administrative agencies, governmental

 11 departments, secretaries of state, federal and local officials, and all other persons or entities

 12 who may be required by operation of law, the duties of their office, or contract, to accept,

 13 file, register, or otherwise record or release any documents or instruments, or who may be

 14 required to report or insure any title or state of title in or to any lease; and each of the

 15 foregoing persons and entities is hereby directed to accept for filing any and all of the

 16 documents and instruments necessary and appropriate to consummate the transactions of

 17 Bridgemark contemplated by the Agreements; provided that nothing herein shall relieve

 18 any entity of the obligation to pay filing fees required to be paid under applicable non-

 19 bankruptcy law.

 20          39.     Any and all governmental recording offices and all other parties, persons, or

 21 entities are authorized to accept this Order for recordation on or after the closing date of

 22 the Sale Transaction as conclusive evidence of the free, clear, and unencumbered, transfer

 23 of all right, title, interest, and ownership in and to the Purchased Assets conveyed to Buyer

 24 upon closing.

 25          40.     Bridgemark is authorized and directed to (i) assign and sell each of the Prior

 26 Assumed Contracts to Buyer, and (ii) assume, assign and sell each Remaining Contract to

 27 Buyer, in each case free and clear of all encumbrances, as described herein. The Prior

 28 Assumed Contracts having been previously assumed by Bridgemark, any and all


                                                         13
Case 8:20-bk-10143-TA        Doc 438 Filed 04/22/21 Entered 04/22/21 08:58:46                  Desc
                              Main Document    Page 15 of 21



  1 objections to assignment of such leases are overruled. Cf. In re Catapult Entm’t, Inc., 165

  2 F.3d 747, 754 (9th Cir. 1999). Bridgemark is authorized to pay any cure costs, as

  3 contemplated by the Asset Purchase Agreement. The payment of the applicable cure costs

  4 (if any) in connection with an Assigned Contract shall (a) effect a cure of all defaults

  5 existing thereunder as of the closing date of the Sale Transaction and (b) compensate for

  6 any actual pecuniary loss to such non-debtor party resulting from such default. Buyer shall

  7 then have assumed the assigned contracts and assigned real property leases and, pursuant

  8 to section 365(f) of the Bankruptcy Code, the assignment by Bridgemark of such Assigned

  9 Contracts shall not be a default thereunder. Upon the payment of the relevant cure costs, if

 10 any, Bridgemark shall have no further liabilities to the counterparties to the Assigned

 11 Contracts that accrue and become due and payable on or after the closing date of the Sale

 12 Transaction except as provided in the Agreements. See 11 U.S.C. § 365(k).

 13          41.     Upon the assumption of an assigned contract and assigned real property

 14 lease and the payment of the relevant cure costs, if any, in accordance with the Asset

 15 Purchase Agreement, Buyer shall be deemed to be substituted for Bridgemark as a party to

 16 the applicable Assigned Contracts and Bridgemark shall be relieved, pursuant to Section

 17 365(k) of any further liability under the Assigned Contracts. Bridgemark may assume (in

 18 the case of the Remaining Contracts), assign and sell the Assigned Contracts

 19 notwithstanding the provision in any such contract or lease that prohibits or restricts

 20 assumption or assignment or that conditions assumption or assignment upon the consent of

 21 the non-debtor counterparty thereto.

 22          42.     To the extent any counterparty to an Assigned Contract failed to timely

 23 object to the cure cost set forth in Exhibit A to the Motion, such cure cost shall be deemed

 24 to be finally determined as of the entry of this Order and any such counterparty shall be

 25 barred from challenging, objecting to or denying the validity of the cure cost. All other

 26 requirements and conditions under Sections 363 and 365 for the assumption by

 27 Bridgemark and the assignment and sale to Buyer of the Assigned Contracts have been

 28 satisfied. Upon the closing of the Sale Transaction, in accordance with Sections 363 and


                                                      14
Case 8:20-bk-10143-TA        Doc 438 Filed 04/22/21 Entered 04/22/21 08:58:46                Desc
                              Main Document    Page 16 of 21



  1 365, Buyer shall be fully and irrevocably vested with all legal, equitable, and beneficial

  2 right, title, and interest of Bridgemark under the Assigned Contracts.

  3          43.    To the extent necessary and applicable, Buyer has provided adequate

  4 assurance of future performance under the Assigned Contracts within the meaning of

  5 Sections 365(b)(1)(C), 365(b)(3) (to the extent applicable) and 365(f)(2)(B). Pursuant to

  6 Sections 105(a) 363, and 365, all counterparties to the Assigned Contracts are forever

  7 barred and permanently enjoined from raising or asserting against Bridgemark, Buyer, or

  8 PDC any assignment fee, default, breach or claim of pecuniary loss, or condition to

  9 assignment, arising under or related to the Assigned Contracts existing as of the closing of

 10 the Sale Transaction or arising by reason of such closing.

 11          44.    The assumption and assignment of the Remaining Contracts and the

 12 assignment of the Prior Assumed Contracts shall be effective upon entry of this Order

 13 (conditioned upon the closing of the Sale Transaction) notwithstanding timely unresolved

 14 objections to the proposed cure costs, which objections are hereby preserved and shall not

 15 delay closing of the Sale Transaction. The undisputed portion of the proposed cure costs,

 16 if any, shall be paid by Bridgemark within three days after the Closing Date. Any

 17 remaining disputed cure costs must be paid by the earlier of (a) when Bridgemark, Buyer,

 18 PDC, and the Assigned Contract counterparty can agree to an amount or (b) the date

 19 specified in a final and non-appealable order entered by this Court. With respect to any

 20 cure objections resolved by the Court at the hearing on the Motion, Bridgemark shall pay

 21 the cure cost, if any, no later than three days after the Closing Date. Bridgemark shall use

 22 commercially reasonable efforts to cooperate with Buyer and PDC in resolving any

 23 disputed cure costs arising after the closing of the Sale Transaction.

 24          45.    Nothing in this Order or any documents related to the Motion shall be

 25 construed to authorize or permit the assumption and assignment of any existing Argonaut

 26 Insurance Company (“Argonaut”) surety bonds or indemnity agreements. Nothing herein

 27 shall be deemed to provide Argonaut’s consent to the substitution of any principal under

 28 any existing surety bond or existing indemnity agreement. Except as provided for herein,


                                                      15
Case 8:20-bk-10143-TA       Doc 438 Filed 04/22/21 Entered 04/22/21 08:58:46                   Desc
                             Main Document    Page 17 of 21



  1 the Buyer shall not be (a) liable for any existing surety bonds and/or obligations arising

  2 under any existing indemnity agreements to the extent they relate to any assets that are not

  3 transferred to the Buyer or (b) deemed a substitute principal under any existing surety bond

  4 or as an indemnitor under any existing indemnity agreement. Nothing in this Order or any

  5 other document, agreement or instrument shall be deemed to (a) alter, limit, expand,

  6 modify, prejudice, waive, or release any rights or claims of Argonaut against Bridgemark

  7 under the existing surety bond, the existing indemnity agreement, or (b) alter, limit,

  8 expand, modify, prejudice, waive, or release any rights or claims of Argonaut against any

  9 non-debtors.

 10          46.    Nothing contained in any chapter 11 plan confirmed in this case, any order

 11 confirming any such chapter 11 plan, any order approving wind-down or dismissal of this

 12 chapter 11 case or any subsequent chapter 7 case, or any other order of any type or kind

 13 entered in this case shall conflict with or derogate from the provisions of the Agreements

 14 or this Order; and to the extent of any conflict or derogation between this Order or the

 15 Agreements and such future plan or order, the terms of this Order and the Agreements shall

 16 control.

 17          47.    Pursuant to Bankruptcy Rules 7062, 9014, 6004(h), and 6006(d), this Order

 18 shall be effective immediately upon entry and Bridgemark, Buyer, Hall, and PDC are

 19 authorized to effectuate the Agreements and close the Sale Transaction immediately upon

 20 entry of this Order.

 21          48.    The Sale Transaction shall be exempt from any “bulk sales” or similar law

 22 of any state or jurisdiction. There are no brokers involved in consummating the Sale

 23 Transaction and no brokers’ commissions are due.

 24          49.    This Order may be recorded in the land records and relied upon by title

 25 insurers and subsequent purchasers.

 26          50.    Immediately upon entry of the Approval Order, Bridgemark shall cease all

 27 active extraction of oil from the PDC Parcel.

 28


                                                      16
Case 8:20-bk-10143-TA        Doc 438 Filed 04/22/21 Entered 04/22/21 08:58:46                  Desc
                              Main Document    Page 18 of 21



  1          51.     The Chief Wind-Down Officer of Bridgemark from and after the Closing

  2 Date shall be John Harris of Numeric Solutions, or any successor approved by the

  3 Bankruptcy Court and consented to by PDC. The Chief Wind-Down Officer is authorized

  4 to perform the following services: (i) appropriate claim administration, reconciliation,

  5 satisfactions, compromises, and/or objections with respect to claims that were not

  6 Assumed Obligations transferred to Buyer; (ii) appropriate reconciliation and satisfaction

  7 of any remaining obligations to royalty holders that were not Assumed Obligations

  8 transferred to Buyer; (iii) appropriate disposition of any remaining assets that were not

  9 Purchased Assets transferred to Buyer; (iv) appropriate resolution of all administrative

 10 expense applications and related matters of Bankruptcy Case administration, including the

 11 filing of all required reports and the payment of all required U.S. Trustee fees;

 12 (v) appropriate formulation and prosecution of the liquidating chapter 11 plan

 13 contemplated in the Plan Term Sheet; (vi) such other work as is reasonable and appropriate

 14 in connection with the administration of the estate and consistent with Bridgemark’s

 15 bylaws. The Numeric Solutions Employment Order is hereby modified, effective as of

 16 March 10, 2021, to the extent necessary to authorize the performance of such services.

 17          52.     Hall and each Hall-Related Party shall be prohibited from objecting to

 18 confirmation of any chapter 11 plan that is materially consistent with the Plan Term Sheet.

 19          53.     Neither Hall nor any Hall-Related Party shall have or incur any legal

 20 liability relating solely to or arising solely out of post-Closing-Date equity ownership of

 21 Bridgemark.

 22          54.     The releases set forth in Section 5 of the Settlement Agreement are

 23 approved, subject to the occurrence of the Closing Date. For the avoidance of doubt, the

 24 Hall-Related Parties (as defined in the Settlement Agreement) are Releasing Parties (as

 25 defined in the Settlement Agreement) and are bound by the releases set forth in the

 26 Settlement Agreement.

 27          55.     The parties to the Settlement Agreement shall, upon request by one or more

 28 of the other parties, execute such further documents, agreements, and contracts, and shall


                                                      17
Case 8:20-bk-10143-TA        Doc 438 Filed 04/22/21 Entered 04/22/21 08:58:46                  Desc
                              Main Document    Page 19 of 21



  1 perform such further acts as may be reasonably necessary to carry out and give full effect

  2 to the terms of Agreements. Without limiting the generality of the preceding sentence,

  3 Hall, in his individual capacity and in his capacity as agent and attorney-in-fact for the

  4 Hall-Related Parties, and Bridgemark shall cooperate with PDC to adjust, initial, re-

  5 execute and re-deliver the Agreements and any amendments thereto, or any closing

  6 statements or closing certificates, estoppels, authorizing resolutions, certificates, deeds,

  7 assignments, confirmations, ratifications, releases, withdrawals, or similar documents if,

  8 as, and when deemed necessary or desirable in the reasonable discretion of PDC to provide

  9 for consistency with or to effectuate the agreed terms of the Agreements.

 10          56.     The Agreements, and any related agreements or other instruments (other

 11 than this Order), may be modified, amended, or supplemented by the parties thereto and in

 12 accordance with the terms thereof, without further notice to or order of this Court;

 13 provided, however, that any such modification, amendment or supplement does not

 14 materially affect Bridgemark’s estate in adverse fashion.

 15          57.     The terms of this Order shall govern any inconsistencies between the terms

 16 of this Order and the Agreements.

 17          58.     All time periods set forth in this Order shall be calculated in accordance

 18 with Bankruptcy Rule 9006(a).

 19          59.     This Court shall retain jurisdiction to, among other things, interpret,

 20 implement, and enforce the terms of the Order and the Agreements, as well as all

 21 amendments thereto and any waivers and consents thereunder and each of the agreements

 22 executed in connection therewith, and to adjudicate, if necessary, any and all disputes

 23 relating in any way to the Agreements or Sale Transaction.

 24                                                ###

 25

 26

 27

 28


                                                         18
        Case 8:20-bk-10143-TA                  Doc 438 Filed 04/22/21 Entered 04/22/21 08:58:46                                      Desc
                                                Main Document    Page 20 of 21



                                      PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
1801 Century Park East, 26th Floor, Los Angeles, California 90067


A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
CASE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
April 22, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                         Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date) _________, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.




                                                                                         Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) April 22, 2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                         Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 22, 2021              Shanda D. Pearson                                               /s/ Shanda D. Pearson
 Date                        Printed Name                                                    Signature




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                  Page 2                         F 9021-1.2.BK.NOTICE.LODGMENT
        Case 8:20-bk-10143-TA                  Doc 438 Filed 04/22/21 Entered 04/22/21 08:58:46                                      Desc
                                                Main Document    Page 21 of 21



1.      TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

      J Scott Bovitz bovitz@bovitz-spitzer.com
      Frank Cadigan frank.cadigan@usdoj.gov
      Nancy S Goldenberg nancy.goldenberg@usdoj.gov
      Erin E Gray egray@pszjlaw.com
      James KT Hunter jhunter@pszjlaw.com
      Samuel M Kidder skidder@ktbslaw.com
      William N Lobel wlobel@tocounsel.com, jokeefe@tocounsel.com;sschuster@tocounsel.com
      Randall P Mroczynski randym@cookseylaw.com
      Matthew J Pero mpero@afrct.com, lhlista@afrct.com;AFRCTECF@afrct.com
      Kenneth D Peters kpeters@dresslerpeters.com, rmccandless@dresslerpeters.com
      Robert J Pfister rpfister@ktbslaw.com
      Christopher O Rivas crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com
      United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
      Robert K Wing rkw@rkwing.com

2.      TO BE SERVED BY OVERNIGHT MAIL:

       Hon. Theodor C. Albert                             Nancy S Goldenberg
       U.S. Bankruptcy Court                              411 W Fourth St Ste 7160
       Ronald Reagan Federal Building                     Santa Ana, CA 92701-8000
       411 W. Fourth Street, Suite 5085
       Santa Ana, CA 92701


       John T. Kraemer                                    William N Lobel
       777 South Hwy 101, Suite 210                       Theodora Oringher
       Solana Beach, CA 92075                             535 Anton Blvd
                                                          Ninth Floor
                                                          Costa Mesa, CA 92626




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                  Page 3                         F 9021-1.2.BK.NOTICE.LODGMENT
